United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1142
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                           Kenton Dayne Eagle Chasing

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of South Dakota - Pierre
                                  ____________

                            Submitted: March 12, 2018
                               Filed: April 3, 2018
                                 [Unpublished]
                                 ____________

Before GRUENDER, BEAM, and KELLY, Circuit Judges.
                          ____________
PER CURIAM.

      Kenton Dayne Eagle Chasing appeals following sentencing for violating a
condition of supervised release. The district court1 imposed a twenty-month sentence
of imprisonment followed by thirty months of supervised release. We affirm.


      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
       In 2004, Eagle Chasing was convicted of second-degree murder following a
guilty plea when he killed his then-girlfriend by grabbing her by the throat and
stabbing her in the chest with a knife. The district court sentenced him to 168
months' imprisonment followed by five years of supervised release. Eagle Chasing
served his time and his initial period of supervised release began in April 2015.
Within six months of his release, Eagle Chasing violated the terms of his release by
consuming alcohol, driving under the influence of alcohol, and failing to report to his
probation officer as directed. A warrant was issued for his arrest and Eagle Chasing
admitted to three violations. The district court sentenced him to ten months'
imprisonment–just shy of the high end of the suggested Guidelines range of five to
eleven months–followed by three more years of supervised release.

        Eagle Chasing once again served his time, and his most recent term of
supervised release began on September 30, 2016. He was directed to report to the
City/County Drug and Alcohol Program in Rapid City, South Dakota, but failed to
appear. A second petition to revoke supervised release was filed based upon his
failure to report, a Grade C violation, and officers arrested Eagle Chasing in Montana
on November 18, 2016. Eagle Chasing admitted to failing to report but offered
mitigating circumstances for his failure at the revocation and sentencing hearing. He
testified that his plan upon release was to return to Sioux Falls, get his driver's
license, get into trucking school, and "handle that stuff." However, when he was
released to Rapid City he "just got frustrated" because his plan was to be in Sioux
Falls. That frustration led to the violations of release at issue, and Eagle Chasing
absconded and went to Montana to try to help a girlfriend. Although the suggested
Guidelines range on a Grade C violation was five to eleven months, the statutory
maximum period of incarceration was fifty months' imprisonment, which amounted
to sixty months minus the ten months previously imposed at the first revocation
proceeding. The district court sentenced Eagle Chasing to twenty months'
imprisonment followed by thirty months of supervised release.



                                         -2-
       On appeal, Eagle Chasing argues the district court committed significant
procedural error in miscalculating the statutory maximum, based Eagle Chasing's
sentence on unproven speculation that he committed additional crimes, and imposed
a substantively unreasonable sentence. "This court reviews sentences for abuse of
discretion." United States v. Durr, 875 F.3d 419, 420 (8th Cir. 2017). Under this
standard the court initially reviews a sentence for significant procedural error wherein
this court reviews a district court's factual findings for clear error and its
interpretation and application of the Guidelines de novo. Id. at 421. If there is no
significant procedural error, we review a sentence for substantive reasonableness. Id.
Here, "[a] district court abuses its discretion when it (1) 'fails to consider a relevant
factor that should have received significant weight'; (2) 'gives significant weight to
an improper or irrelevant factor'; or (3) 'considers only the appropriate factors but in
weighing those factors commits a clear error of judgment.'" United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (quoting United States v.
Kane, 552 F.3d 748, 752 (8th Cir. 2009)).

       Having carefully reviewed the record and the sentencing colloquy, we find no
error. First, reviewing the district court's sentence calculation and statements on the
matter, it is evident the court knew of, and accurately calculated, the pre-PROTECT
ACT statutory maximum applicable here, as it appropriately accounted for the ten
months Eagle Chasing already served for his prior release revocation when
calculating the instant sentence. See United States v. Lewis, 519 F.3d 822, 824 (8th
Cir. 2008) (noting that 18 U.S.C. § 3583(e)(3) formerly required the aggregation of
any prison sentences imposed for revocations of supervised release linked to a crime
committed before April 30, 2003). Too, reviewing the court's sentencing colloquy
and pronouncement of sentence, it did not rely on unproven speculation but rather
relied upon record evidence, including previous presentence investigation reports as
well as Eagle Chasing's own testimony, all of which were available to the court in
calculating the sentence. The court did not clearly err or abuse its discretion in this
case. Accordingly, we affirm.
                         ______________________________

                                          -3-